Mr. Justice Scott delivered the opinion of the Court: The record in this case contains no placita or convening order of court. It does not appear from anything in it before what judge the cause now sought to be reversed was tried, or whether it was in fact heard before the judge who signs the bill of exceptions. This defect is not aided, as suggested by counsel, by the certificate of the clerk. The record is certified to us as being complete, and the attestation of the clerk thereto imports verity. If the record is incomplete, the appellee should have obtained leave and caused a perfect record to have been certified to us. This he did not do, and the omission is fatal. The case falls within the rule announced in the Planing Mill Lumber Co. et al. v. The City of Chicago, 56 Ill. 304, and must be governed by it. For the defect in the record, the judgment is reversed and the cause remanded. Judgment reversed.